August 8, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
              SALLY SALAS AND SEFERINO SALAS, Appellants

NO. 14-12-00695-CV                           V.

                        LNV CORPORATION, Appellee
                      ________________________________

     This cause, an appeal from the judgment in favor of appellee, LNV
Corporation, signed July 2, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellants, Sally Salas and Seferino Salas, jointly and severally, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.